Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 1 of 18



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-21601-CIV-WILLIAMS


   UNITED STATES OF AMERICA,

              Plaintiff,

   vs.

   GENESIS II CHURCH OF HEALTH AND HEALING, et al.,

              Defendants.

   ______________________________________/

                                                ORDER

              THIS MATTER is before the Court on Plaintiff’s, United States of America

   (“Government”), motion for final default judgment against Mark Grenon and Joseph

   Grenon (collectively, “Defendants”). (DE 72.) Defendants have not responded to the

   motion and the time to do has now passed. For the reasons below, the motion (DE 72)

   is GRANTED.

         I.       BACKGROUND

              This action arises out of Defendants’ marketing and distribution of a product called

   Miracle Mineral Solutions (“MMS”), a drug Defendants claim is a cure for COVID-19 and

   other serious diseases. MMS consists of 22.4% sodium chlorite (NaClO2), 5% sodium

   chloride (NaCl), 1% “trace minerals,” and 71.6% purified water. (DE 3 at 5.) It is sold

   with an “activator” that contains 4% hydrochloric acid (HCI). (Id.) When the MMS and

   the activator are combined, as directed by the product labeling, a chemical reaction

   occurs yielding chlorine dioxide (ClO2), a chemical commonly used as an industrial

   bleach. (Id.)

                                                   1
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 2 of 18



            Mark Grenon is the founder of Genesis II Church of Health and Healing

   (“Genesis”), an entity based in Bradenton, Florida that describes itself as a “non-religious

   church,” focused on “restoring health to the world.” (DE 1 (“Complaint”) at ¶¶ 4, 5.) While

   the organization is non-religious, its leaders hold clerical titles. Mark Grenon holds the

   title “Archbishop” and Joseph Grenon is known as a “Bishop.” (Id. at ¶¶ 5-6.) Defendants,

   along with its other leaders, are involved in Genesis’ operations, including the labeling,

   holding, and distribution of MMS. (Id. at ¶¶ 5-6.)

            Defendants operated several websites on which they marketed and sold MMS,

   including www.newg2sacraments.org (“Sales Website”), g2churchnews.org (“News

   Website”), g2voice.is (“Radio Website”), genesis2church.ch, and others. 1 (Id. at ¶ 4.) On

   these websites, Defendants explained that MMS is a treatment and cure for COVID-19,

   Alzheimer’s, autism, brain cancer, HIV/AIDS, multiple sclerosis, and other illnesses. (Id.)

   For instance, on March 3, 2020, Defendants posted the following claims on the News

   Website:

                    G2Church Sacramental Dosing for Coronavirus!

                    For Adults: 6 drops activated MMS in 4 ounces of water
                    every two hours 5 times first day, Repeat 2nd day. If all
                    symptoms are gone then continue with 3 drops and [sic] hour
                    for 8 hours for another 3 days!

                    For Small Children: same a [sic] above but with only 3
                    drops. 1 drop instead of 3 drops of the 3 days after the first
                    two days of strong dosing!

                    NOTE: This should wipe it out this flu-like virus that many are
                    being scared with its presence in this world!

                    For Sacramental Guidance and products please contact
                    us at: support@genesis2church.is


   1
       Defendants have since removed all content from these websites.
                                                   2
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 3 of 18



                    The Coronavirus is curable!

   (Complaint at ¶ 14.)       Defendants also distributed MMS in interstate commerce to

   customers who made purchases on the Sales Website. (DE 3 at 8.) On March 27, 2020,

   an undercover Food Drug Administration (“FDA”) employee visited the Sales Website and

   ordered various MMS products. (DE 3-1 at ¶ 16.) On March 30, 2020, the FDA received

   Defendants’ package containing the purchased products in Ashburg, Virginia, with a

   return address in Bradenton, Florida. (DE 3-2 at ¶ 11.)

          On April 8, 2020, the FDA issued a warning letter to Defendants informing them

   that their marketing and distribution of MMS violated the FDCA. (DE 3-2 at ex. 8.) The

   letter requested Defendants to respond within 48 hours by describing the steps they have

   taken to correct the violations and warned them that their failure to comply may result in

   legal action. (Id.) A day later, Defendants posted the letter on the News Website, and in

   a response attributed to Mark Grenon, they stated that the FDA did not have jurisdiction

   over their activities or products, and that they would not be taking any corrective action.

   (Id. at ex. 9.) The post included a call to action to the organization’s members, imploring

   them to send emails to the FDA, FTC, and the President. (Id.) Shortly after this response

   was posted, the FDA also received a written response signed by Mark Grenon, that stated

   the following:

                    We are NOT under your authority in regard to your agencies

                    We DO NOT need your approval for [MMS] or for anything we
                    do in our Church.

                    You have NO authority over us so why would we even
                    consider your Act?

                    We can say cure, heal, and treat as a Free Church. Don’t
                    need you [sic] approval or authorization . . . .

                                                3
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 4 of 18




                 There will be NO corrective actions on our part . . . You have
                 no authority over us!

                 We will NOT stop our Church Sacraments! . . . we will NOT
                 comply!”

                 We don’t have to cease anything in regard to our Church
                 Sacraments [MMS]! You cease and desist and harassing us!

   (Id. at ex. 10.) Because Defendants did not comply with the warning letter, on April 16,

   2020, the Government filed a Complaint against them seeking a permanent injunction

   under 21 U.S.C. § 332(a) to enjoin them from violating the following sections of the FDCA:

   21 U.S.C. § 331(d) for introducing into interstate commerce unapproved new drugs; 21

   U.S.C. § 331(a) for introducing into interstate commerce drugs that are misbranded within

   the meaning of 21 U.S.C. §§ 352(f)(1) and (a); and 21 U.S.C. § 331(k) for causing drugs

   to become misbranded while they are held for sale after shipment of one or more of their

   components in interstate commerce. 2 (Complaint at ¶¶ 9-13.)

          On June 15, 2020, the summons and Complaint were properly served on Mark

   Grenon and Joseph Grenon pursuant to the Court’s Order granting the United States’

   motion for alternative service. (DE 48; DE 50-1.) Pursuant to Rule 12(a)(4)(A) of the

   Federal Rules of Civil Procedure, the applicable time for Mark Grenon and Joseph

   Grenon to respond to the Complaint expired on July 6, 2020. Because Defendants did

   not respond to the Complaint, on May 29, 2020, the Government obtained a clerk’s entry




   2
    On July 9, 2020, the Court entered final default judgment and a permanent injunction order
   against the other defendants in this action, Genesis, Jordan Grenon, and Jonathan Grenon. (DE
   54; DE 55.)
                                                4
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 5 of 18



   of default against them. (DE 61.) The Government now moves for the final entry of

   default judgment. 3 (DE 72.)

       II.      LEGAL STANDARD

             Under Rule 55 of the Federal Rules of Civil Procedure, if a defendant fails to plead

   or otherwise defend against a complaint, the Clerk of the Court may enter a default

   against that defendant. Fed. R. Civ. P. 55(a). Where a default occurs, the plaintiff’s well-

   pled allegations are deemed admitted. Buchanan v. Bowman, 820 F.2d 359, 361 (11th

   Cir. 1987). Once a default is entered, a plaintiff may seek entry of a default judgment

   against the defaulting defendant. Fed. R. Civ. P. 55(b). A default judgment, however, is

   a matter of discretion for the court, not a matter of right to the moving party. See Pitts ex

   rel. Pitts v. Seneca Sports, Inc., 321 F.Supp.2d 1353, 1356 (S.D. Ga. 2004). Before

   entering a default judgment, the court must ensure that the well-pled allegations in the

   complaint, taken as true by virtue of the default, actually state a substantive cause of

   action, and that there is a substantive, sufficient basis in the pleadings for the particular

   relief sought. Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir. 2007).

   While a defaulted defendant cannot challenge the sufficiency of the evidence, “[it] is

   entitled to contest the sufficiency of the complaint and its allegations to support the

   judgment.” Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 1267, 1278 (11th Cir. 2005).




   3
     Mark Grenon and Joseph Grenon called in for the July 21, 2020 telephonic status conference.
   During the conference, the Court reminded Defendants that their response to the Government’s
   motion for final default judgment was due on July 27, 2020. The Government also informed
   Defendants of this deadline via email on July 20, 2020. The Court further explained that
   Defendants were required to submit their response, and all other motions and memoranda, by
   complying with the Court’s Order of Instruction to Pro Se Litigants (DE 14 and DE 71). The
   Government provided DE 71 to Defendants via email on July 20, 2020. The time for Defendants
   to file their response has now passed. To date, Defendants have not filed a response or a motion
   for extension to respond consistent with the Court’s instructions. (See DE 71 at ¶ 1-2.)
                                                  5
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 6 of 18



             “Entry of default judgment is only warranted when there is ‘a sufficient basis in the

   pleadings for the judgment entered.’” Surtain v. Hamlin Terrace Found, 789 F.3d 1239,

   1245 (11th Cir. 2015) (citation omitted). The Eleventh Circuit has explained that the

   standard for assessing entitlement to default judgment is “akin to that necessary to

   survive a motion to dismiss for failure to state a claim.” Id. (citing Chudasama v. Mazda

   Corp., 123 F.3d 1353, 1370 n.41 (11th Cir. 1997)).

      III.       DISCUSSION

             In its motion, the Government seeks final default judgment against Defendants as

   to the three FDCA claims asserted in its Complaint: 21 U.S.C. § 331(d), distribution of

   unapproved new drugs into interstate commerce; 21 U.S.C. § 331(a), introduction of a

   misbranded drug into interstate commerce; and 21 U.S.C. § 331(k), causing the

   misbranding of drug while held for sale after shipment of its components in interstate

   commerce. The Government also urges the Court to enter a permanent injunction under

   21 U.S.C. § 332 (a) to restrain Defendants from continued violations of these provisions.

   The Court first considers Plaintiff’s entitlement to default judgment and then its request

   for a permanent injunction.

             A. The Government’s Entitlement to Final Default Judgment

                    1. 21 U.S.C. § 331(d)

             The FDCA defines a “drug” as a substance that is “intended for use in the

   diagnosis, cure, mitigation, treatment, or prevention of disease in man.” 21 U.S.C. §

   321(g)(1)(B). “The intended use of a product may be determined from any relevant

   source, including labeling.” 21 C.F.R. § 201.128. “Labeling” is defined as “all labels and

   other written, printed, or graphic matter (1) upon any article or any of its containers or



                                                   6
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 7 of 18



   wrappers, or (2) accompanying such article.” 21 U.S.C. § 321(m). The labeling need not

   be physically attached to the product and includes anything that explains the uses of the

   drug, such as marketing materials and websites. See Kordel v. United States, 335 U.S.

   350 (1948); United States v. Flu Fighter Corp, 2009 WL 10668958, at *4 n.2 (S.D. Fla.

   Feb. 11, 2009) (finding the products’ websites to constitute “labeling” under the FDCA);

   United States v. Innovative Biodefense, Inc., 2019 WL 2428670, at *4 (C.D. Cal. Feb. 22,

   2019) (“statements on a drug product’s website generally constitute part of the product’s

   labeling.”).

          Under the FDCA, a “new drug” is any drug “the composition of which is such that

   such drug is not generally recognized, among experts qualified by scientific training and

   experience to evaluate the safety and effectiveness of drugs, as safe and effective 4 for

   use under the conditions prescribed, recommended, or suggested in the labeling thereof.”

   21 U.S.C. § 321(p)(1). To introduce a “new drug” into interstate commerce, the FDA must

   approve a new drug application (“NDA”) or an abbreviated new drug application (“ANDA”),

   or the new drug must be exempt from the approval process pursuant to an investigational

   new drug application (“IND”). See 21 U.S.C. §§ (a), (b), (j), and (i). Otherwise, a person

   who introduces or delivers for introduction into interstate commerce an unapproved new

   drug violates 21 U.S.C. § 331(d). The FDCA defines “interstate commerce” as commerce

   between any state and any place outside of it. 21 U.S.C. § 321(b)(1).


   4
     For a drug to be “generally recognized as safe and effective” (“GRAS/E”), it must (1) have
   substantial evidence of safety and effectiveness as demonstrated through adequate and well-
   controlled clinical studies; (2) the studies on which a claim of GRAS/E is based must be published
   in the scientific literature so that they are made generally available to the community of qualified
   experts; and (3) there must be a consensus of opinion among qualified experts, which is based
   on the published studies, that the drug is safe and effective for its labeled indications. See United
   States v. S Hackett Mktg. LLC, 2018 WL 4146606, at *3 n.4 (D.N.J. Aug. 30, 2018) (citing 21
   U.S.C. § 355(d)).
                                                    7
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 8 of 18



          Here, upon a review of the Complaint, the Court finds that the Government has

   sufficiently pled that Defendants violated 21 U.S.C. § 331(d) by introducing an

   unapproved new drug into interstate commerce.

                         a. MMS is a “Drug” under the FDCA

          Plaintiff   alleges,    with   specific   examples,      that   Defendants’    “labeling”

   demonstrates that MMS is intended to cure, mitigate, treat, or prevent COVID-19 and

   other diseases. (Complaint at ¶ 13.) For instance, the Government claims that on March

   3, 2020, Defendants posted instructions for using MMS as a treatment for COVID-19 on

   the News Website. (Id. at ¶ 14.) The post claimed that “[t]he Coronavirus is curable!”

   and that following the instructions would “wipe out this flu-like virus . . . .” (Id.) Moreover,

   in a video posted on the Radio Website, Mark Grenon and Joseph Grenon made the

   following statements regarding MMS’ potential to treat COVID-19:

                  The Coronavirus is curable, do you believe it? You better.

                  Every week I am putting in the G2Sacramental dosing for
                  Coronavirus, why . . . we have a family on it, we have a couple
                  of other people . . . 6 drops MMS activated 4oz of water every
                  two hours four or five times the first day, it should, it might
                  even kick it out the first day, it should, it might even kick it out
                  the first day, but depends on how long you’ve had it, if it’s in
                  your lungs, do it the second day again, then I’d go to three
                  drops eight hours a day for three or four days, then just to
                  keep going, kick it out of you. Small children, we can cut
                  everything in half, three drops every two hours versus a
                  couple days, three hours then a drop really, not three.

                  The Coronavirus is curable, you believe that? You better . . .
                  it’s wicked good stuff Joe.

                  MMS will kill it.

   (Id. at ¶ 15.)     In light of these particularized allegations, the Court finds that the

   Government has alleged that MMS is a “drug” within the meaning of the FDCA. See S

                                                    8
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 9 of 18



   Hackett Marketing, 2018 WL 4146606, at *3 (finding that plaintiff sufficiently alleged that

   products were “drugs,” based on allegations that the labeling made “at least thirty-two

   structure and function claims.”); United States v. BioAnue Labs., Inc., 2014 WL 3696662,

   at *6 (M.D. Ga. July 23, 2014) (finding products to be “drugs” at the summary judgment

   stage because the defendant’s websites were “replete with claims that [ ] products are

   intended to cure, mitigate, treat, or prevent disease in man.”); United States v. Berst, No.

   6:11-CV-6370-TC, 2012 WL 4361408, at *4 (D. Or. Aug. 2, 2012), report and

   recommendation adopted, 2012 WL 4361559 (D. Or. Sept. 20, 2012) (same).

                         b. MMS is an Unapproved “New Drug” under the FDCA

          The Complaint alleges that MMS is a “new drug,” because it is not generally

   recognized, among experts qualified by scientific training and experience to evaluate the

   safety and effectiveness of drugs, as safe and effective for treating COVID-19 and other

   illnesses. (Id. at ¶ 24.) Specifically, Plaintiff claims that:

                  [The] FDA conducted comprehensive searches of the
                  publicly-available medical and scientific literature for MMS . .
                  . and determined that there are no published, adequate and
                  well-controlled studies demonstrating that Defendants’ MMS
                  is safe and effective for use under the conditions prescribed,
                  recommended, or suggested in its labeling. Because there
                  are no published adequate and well-controlled studies for the
                  intended uses of MMS to cure, mitigate, treat, or prevent
                  coronavirus, or any other disease, qualified experts cannot
                  have come to a consensus of opinion concerning its
                  effectiveness for such uses.

   (Id. at ¶ 25.) The Government also explains that “[a]fter searching its records for NDA,

   ANDA, and IND submissions by Defendants, FDA determined that there are no approved

   NDAs or ANDAs and no INDs in effect for MMS.” (Id. at ¶ 26.) With these allegations,

   the Government has sufficiently pled that MMS is an unapproved “new drug” within the



                                                   9
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 10 of 18



   meaning of the FDCA. See S Hackett Marketing, 2018 WL 4146606 at *3 (finding that

   plaintiff sufficiently alleged that products were unapproved “new drugs,” based on

   allegations that the FDA found “no adequate and well-controlled studies” demonstrating

   the effectiveness of the products for their intended use, and that the defendants lacked

   an approved “NDA or ANDA, or effective IND for any of their drugs.”); BioAnue Labs.,

   Inc., 2014 WL 3696662 at *7 (finding that products were unapproved new drugs at the

   summary judgment stage, based on evidence that the Government’s search “found no

   published studies of any kind on the Defendants’ products” and “no approved new drug

   applications for any of the Defendants’ products.”); United States v. Hakim, 2020 WL

   2751020, at *8 (S.D.N.Y. May 26, 2020) (same).

                        c. Defendants Distributed MMS into Interstate Commerce

          Finally, Plaintiff has plausibly alleged that Defendants distributed MMS into

   interstate commerce by pleading that “[o]n or about March 27, 2020, Defendants shipped

   MMS from Florida to Virginia,” which constitutes distribution in “interstate commerce”

   within the meaning of 21 U.S.C. § 321(b)(1).     (Id. at ¶ 28.) See S Hackett Marketing,

   2018 WL 4146606 at *4 (finding that plaintiff sufficiently pled interstate commerce by

   alleging, inter alia, that the defendants had shipped “various Illicit Drugs from New Jersey

   to Maryland.”); Hakim, 2020 WL 2751020 at *8 (finding that plaintiffs established this

   element at the summary judgment stage, based on evidence that the defendants had

   shipped products from New York to North Carolina).

          Because Plaintiff has sufficiently alleged that Defendants distributed MMS, an

   unapproved “new drug,” into interstate commerce, the Complaint states a cause of action




                                               10
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 11 of 18



   under 21 U.S.C. § 331(d).       Accordingly, the Government is entitled to final default

   judgment against the Defendants as to this claim.

                 2. 21 U.S.C. § 331(a)

          The FDCA prohibits “[t]he introduction or delivery for introduction into interstate

   commerce” a drug that is “misbranded.” 21 U.S.C. § 331(a). A drug is “misbranded”

   under 21 U.S.C. § 352(a) if “its labeling is false or misleading in any particular.”

   Misbranding under this provision requires the Government to establish two elements: “(1)

   a representation in the labeling of the device; and (2) the false or misleading nature of

   that representation.” United States v. Torigian Labs., Inc., 577 F. sSupp. 1514, 1525

   (E.D.N.Y.), aff'd sub nom. United States v. Torigian Labs., 751 F.2d 373 (2d Cir. 1984).

   A drug is “misbranded” under 21 U.S.C. § 352(f)(1) if its labeling fails to bear “adequate

   directions for use” and is not exempt from this requirement. “[A]dequate directions for

   use” are those “under which the layman can use a drug safely and for the purposes for

   which it is intended.” 21 C.F.R. § 201.5. Prescription drugs, by their definition, cannot

   have adequate directions for layperson use. See 21 U.S.C. § 353 (b)(1)(A). The FDCA

   defines a “prescription drug” as a product that “because of its toxicity or other potentiality

   for harmful effects . . . is not safe for use except under the supervision of a practitioner

   licensed by law to administer such a drug.” Id.

          Plaintiff has adequately pled that MMS is “misbranded” within the meaning of 21

   U.S.C. § 352(a). As previously discussed, the Government alleges that Defendants’

   “labeling” claims that MMS can effectively treat COVID-19 and “a litany of other serious

   diseases.” (Complaint at ¶ 31; supra at SectionIII.A1a.) Plaintiff contends that these

   claims are false and misleading because “[t]he curative claims in Defendants’ labeling



                                                11
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 12 of 18



   lack expert scientific support; there are no published, adequate, and well-controlled

   studies that demonstrate that MMS is safe and effective at treating coronavirus or any

   disease, including the litany of disease identified in the labeling.” (Complaint at ¶ 32.)

   These pleadings sufficiently state the elements of “misbranding” under 21 U.S.C. §

   352(a). See United States v. Undetermined Quantities of Articles of Drug, 145 F. Supp.

   2d 692, 702 (D. Md. 2001) (“in the absence of clinical proof, in the form of adequately

   controlled clinical studies, which establishes that the product is effective for any indicated

   use, any representation as to its proven efficacy is false and misleading, and therefore,

   the product is misbranded.”) (quoting United States v. Sene X Eleemosynary Corp., Inc.,

   479 F. Supp. 970, 980 (S.D. Fla. 1979)) (internal brackets and ellipses omitted).

          The Complaint also contains well-pled allegations demonstrating that MMS is per

   se “misbranded” under 21 U.S.C. § 352(f)(1) for lacking “adequate directions for use,”

   because it is a “prescription drug.”       Plaintiff alleges that “Defendants’ MMS is a

   prescription drug because it is intended for curing, mitigating, treating, or preventing

   coronavirus, which includes COVID-19, a disease that requires diagnosis and

   management by a physician.” (Complaint at ¶ 36.) It contends that “there are no

   adequate directions under which a layman can safely use this drug, because it is not safe

   for use except under the supervision of a physician.” (Id.) The Government further

   explains that the exemptions from the adequate directions for use requirement in §

   352(f)(1) do not apply to MMS because “each exemption requires the drug to bear the

   labeling approved by FDA in an NDA.” (Id.) It claims that “[b]ecause MMS is not the

   subject of an approved NDA or ANDA, Defendants’ MMS does not qualify” for an

   exemption. (Id.) These allegations sufficiently plead “misbranding” under 21 U.S.C. §



                                                12
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 13 of 18



   352(f)(1). See United States v. Hakim, 2020 WL 2751020 at *8 (“the record shows that

   many of Defendants’ drugs are intended for treating serious diseases or conditions such

   as HIV, cancer, and Ebola, all of which require diagnosis and management by a physician.

   As such, they are only safe for use under the supervision of a physician, which brings

   them within the definition of prescription drugs. . . they are presumptively misbranded

   unless they qualify for [an exemption], none of which apply here.”); See S Hackett

   Marketing, 2018 WL 4146606 at *3 (finding plaintiff sufficiently alleged misbranding under

   21 U.S.C. § 352(f)(1) based on pleadings that “medical expertise and special clinical

   assessments are needed to diagnose and determine the appropriate therapeutic

   interventions for many of [the products’] intended uses, including erectile dysfunction,

   impotence, and prostatitis. . . .”).

          Because the Complaint contains well-pled allegations showing that MMS is a

   “misbranded” drug within the meaning of 21 U.S.C. §§ 352(a) and (f)(1), and that

   Defendants distributed MMS into interstate commerce, see supra at SectionIII.A1c, the

   Complaint states a cause of action under 21 U.S.C. § 331(a).            Accordingly, the

   Government is also entitled to final default judgment against Defendants as to this claim.

                  3. 21 U.S.C. § 331(k)

          The FDCA prohibits causing a drug to become misbranded while it is “held for sale

   (whether or not the first sale) after shipment in interstate commerce. . . .” 21 U.S.C. §

   331(k). To establish a violation of § 331(k), the Government must prove that (1) the

   relevant product is a drug, (2) defendants received the drug or its components after

   shipment into interstate commerce, (3) the product is being “held for sale,” and (4)

   defendants have misbranded, or caused the misbranding of, the drug. The second



                                              13
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 14 of 18



   element, “interstate commerce,” is met even if a single ingredient or component is shipped

   interstate. See United States v. Regenerative Scis., LLC, 878 F. Supp. 2d 248, 259

   (D.D.C. 2012), aff'd, 741 F.3d 1314 (D.C. Cir. 2014). The third element, “held for sale,”

   is satisfied when the product is used for purposes other than personal consumption. See

   United States v. US Stem Cell Clinic, LLC, 403 F. Supp. 3d 1279, 1298 n.11 (S.D. Fla.

   2019) (“Courts have interpreted ‘held for sale’ as meaning any use beyond personal

   consumption.”).

          Here, the Government has plausibly alleged a 21 U.S.C. § 331(k) violation. As

   previously explained, the Complaint provides well-pled allegations showing that MMS is

   a “drug” and that it is “misbranded” within the meaning of the FDCA. See supra at Section

   III.A.1.a and Section III.B. Plaintiff has pled the “interstate commerce” element by alleging

   that Defendants received one or more MMS ingredients or components from outside of

   Florida. (Id. at ¶ 41.) See United States v. Dianovin Pharm., Inc., 475 F.2d 100, 103 (1st

   Cir. 1973) (“The appellants’ use of components shipped in interstate commerce to make

   [the subject product] brought their activities within § 331(k).”); Baker v. United States, 932

   F.2d 813, 815 (9th Cir. 1991).      Because Plaintiff alleges that Defendants “sell and

   distribute” MMS to consumers, the Complaint also states that MMS is “held for sale.”

   (Complaint at ¶ 4.) Accordingly, the Court finds that the Complaint also states a claim

   under 21 U.S.C. § 331(k).

          B. Entitlement to a Permanent Injunction

          Having determined that the Government is entitled to final default judgment against

   Defendants as to its claims under 21 U.S.C. §§ 331(d), (a), and (k), the Court turns to its




                                                14
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 15 of 18



   requested relief for a permanent injunction under 21 U.S.C. § 332(a), which authorizes

   the Court to restrain violations of Section 331 of the FDCA.

          To obtain a permanent injunction under the FDCA, the Government “need not

   show that it would suffer irreparable harm if the injunction were not granted.” United

   States v. US Stem Cell Clinic, LLC, 403 F. Supp. 3d 1279, 1300 (S.D. Fla. 2019) (citing

   Gresham v. Windrush Partners, Ltd., 730 F. 2d 1417, 1423 (11th Cir. 1984)). Instead, a

   permanent injunction is appropriate when the Government has demonstrated that

   Defendants have violated the applicable statute and that there is some reasonable

   likelihood that violations may reoccur. Id.; United States v. Hakim, 2020 WL 2751020, at

   *9 (S.D.N.Y. May 26, 2020). In making this determination, courts review: (1) “whether a

   defendant’s violation was isolated or part of a pattern, (2) whether the violation was

   flagrant and deliberate or merely technical in nature, and (3) whether the defendant’s

   business will present opportunities to violate the law in the future.” US Stem Cell Clinic,

   403 F. Supp. 3d at 1300 (alterations made).

          Here, because the Government is entitled to final default judgment, its well-pled

   allegations regarding Defendants’ violations of 21 U.S.C. §§ 331(d), (a), and (k) are

   deemed admitted. See Perez v. Wells Fargo N.A., 774 F.3d 1329, 1339 (11th Cir. 2014).

   Accordingly, Plaintiff has established that Defendants violated various provisions of

   Section 331 of the FDCA. See S Hackett Marketing, 2018 WL 4146606 at *4. Moreover,

   the Government has also demonstrated that unless enjoined, there is a reasonable

   likelihood that Defendants will continue to violate the FDCA.

          First, Defendants’ distribution and misbranding of MMS are not isolated incidents.

   After the Court entered its temporary restraining order and preliminary injunction order—



                                               15
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 16 of 18



   both containing provisions that prohibited Defendants from distributing and misbranding

   MMS 5—Defendants continued to distribute MMS by directing customers to alternate

   sources, and misbrand MMS by refusing to remove claims regarding its curative potential

   on the websites. (DE 39-1; DE 23-1.) Second, Defendants’ violations are not merely

   technical, but deliberate. When confronted with the warning letter, Defendants did not

   take measures to comply. Instead, they declared that the FDA did not have jurisdiction

   over their activities and that they would not be taking any corrective measures, stating in

   their written response, “[t]here will be NO corrective action on our part. . . You have no

   authority over us!” and “We don’t have to cease anything in regard to our Church

   Sacraments [MMS]! You cease and desist and harassing us!” (DE 3-2 at exs. 9, 10.)

           The week after the Court entered its temporary restraining order, Defendants

   posted a video on the Radio Website that explained, “[j]ust because the FDA submits a

   TRO and the DOJ . . . signs the order, it doesn’t mean it has to be obeyed or even given

   attention,” and “[w]ell, we’re not going to be under compliance to them because they’re

   not over us.” (DE 23-4; DE 33-1.) The week following the Court’s entry of the preliminary

   injunction order, Defendants posted another video on the Radio Website, in which the

   following statements were made:

                   We’re going to obey God rather than men. Well, what about
                   if you go to jail? Ha ha ha ha . . . You think we’re afraid of


   5
      Both orders state “Defendants and each and all of their directors, officers, agents,
   representatives, employees, successors, assigns, attorneys and any and all persons in active
   concert or participation with any of them (hereinafter, “Associated Persons”) who receive actual
   notice of this Order, shall not, during the pendency of this action, directly or indirectly, label, hold,
   and/or distribute any drug, including but not limited to MMS. . . .” and “Defendants and Associated
   Persons, shall not, directly or indirectly, violate 21 U.S.C. § 331(k) by causing any drug, including
   but not limited to MMS, to become misbranded within the meaning of 21 U.S.C. § 352(a) and/or
   (f)(1) after shipment of one or more of its components in interstate commerce.” (DE 4; DE 26)
   (emphasis added.)
                                                     16
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 17 of 18



                  some Obama-appointed judge that broke their oath? You’re
                  no judge.

                  We’re not going to stop anything.

                  We’re not obeying it [the preliminary injunction order]. Don’t
                  care what you do . . . we’re going to carry on anyways, so it’s
                  not going to stop us. But we’re going to carry on directly,
                  directly, whatever you say.

   (DE 33-1.) In light of these remarks, it is also evident that Defendants’ business will

   present opportunities to violate the FDCA in the future; Defendants have used their

   websites to market and sell MMS in violation of the FDCA and have openly declared their

   intent to persist in such violations, notwithstanding the Court’s orders. (DE 3; DE 33.)

            For these reasons, the Court finds that the entry of a permanent injunction against

   Defendants is appropriate. See US Stem Cell Clinic, 403 F. Supp. 3d at 1300 (finding

   entry of permanent injunction appropriate because, inter alia, the defendant did not

   comply with the FDCA after receiving a warning letter); S Hackett Marketing, 2018 WL

   4146606 at *8 (same).

      IV.      CONCLUSION

      For the foregoing reasons, it is ORDERED AND ADJUDGED that Plaintiff’s motion

   for final default judgment against Mark Grenon and Joseph Grenon (DE 72) is GRANTED.

   Judgment is entered in favor of Plaintiff, the United States of America, and against

   Defendants Mark Grenon and Joseph Grenon. A permanent injunction order against

   Defendants will follow in a separate order.

            DONE AND ORDERED in chambers in Miami, Florida, this 3rd day of August,

   2020.




                                                 17
Case 1:20-cv-21601-KMW Document 76 Entered on FLSD Docket 08/03/2020 Page 18 of 18




                                       18
